Citation Nr: 1719603	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral knee condition, separate from the Veteran's service-connected fibromyositis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to March 2006, to include service in the Southwest Asia theater of operations from April 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the pending issue.

As described in his November 2009 claim, the Veteran initially filed a claim for an increased rating for "fibromyositis claimed as bilateral knee condition."  Subsequent to the filing of the claim, in June 2010 the Veteran was afforded a VA examination regarding his service-connected fibromyositis.  However, the June 2010 VA examination report indicates that the bulk of the examiner's efforts were spent on the Veteran's complaints of bilateral knee pain.  

Following the June 2010 VA examination, an addendum to the June 2010 VA examination was created in January 2011.  In this addendum, the VA examiner clarified that, within the context of the issue of an increased rating for service-connected fibromyositis, his examination of June 2010 included only an evaluation of the Veteran's knees.  
Thereafter, in April 2011, a memorandum was associated with the claims file.  In this memorandum, the RO indicated that based upon the phrasing of the Veteran's November 2009 claim as well as the results of the June 2010 VA examination, the scope of the Veteran's claim was to be expanded to include a separate new claim for service connection for early degenerative changes of the left and right knees.  Additionally, a new VA examination was to be conducted as the RO deemed the June 2010 VA examination to be inadequate in light of the January 2011 addendum.

This new VA examination was completed in December 2011.  During this VA examination, the entirety of the Veteran's fibromyositis symptoms were evaluated.

Although the Veteran has been afforded multiple VA examinations that have touched upon his knee symptoms, he has never been given an examination within a context unrelated to his service-connected fibromyositis.  

A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Applying the above three-part test in this case, the Board finds that the Veteran currently has an active bilateral knee disability.  Specifically, as provided in August 2012 and April 2011 VA treatment records, the Veteran has been diagnosed with degenerative joint disease of the bilateral knees and osteoarthritis.

Next, the record demonstrates that the Veteran suffered an in-service occurrence affecting his knees.  Specifically, in a November 2000 service treatment record (STR), the Veteran complained of bilateral knee pain and was diagnosed with an "overuse injury."  Additionally, at the November 2016 Board hearing, the Veteran testified as to two specific incidents in service where he injured his knees.  See Hearing Tr. at 2-6.  Additionally, the Veteran also testified that he felt his knees gradually deteriorate over time due to running, carrying heavy loads, and serving as a crewman and gunner in tanks continuously during his nine-and-a-half years of active duty service.  Id. 

Lastly, the record contains evidence that the Veteran's current disability may be associated with the Veteran's military service.  Specifically, in a September 2008 treatment record, Dr. Paul stated that the extent of the Veteran's knee condition was significant for someone of the Veteran's young age.  Additionally, the Veteran and his mother testified at the November 2016 hearing that the Veteran began experiencing knee pain in service and that this pain has continued to the present.  See Hearing Tr. at 11-17.

As the record currently lacks sufficient medical evidence discussing a causal connection between the Veteran's current bilateral knee condition-outside the context of his already service-connected fibromyositis-and his active duty service, the Board cannot make a proper decision as to the merits of the Veteran's claim at this time.  Therefore, the Board will remand this issue so that the Veteran may be afforded an examination so that sufficient medical nexus evidence may be obtained.  

As an additional matter, during the November 2016 hearing, the Veteran mentioned that he had received treatment for his knee at the Redding, California VA Outpatient Clinic.  See Hearing Tr. at 10.  Additionally, the Veteran testified that he has routinely received treatment and Synvisc injections for his knees since 2011 at the San Francisco, California VA Medical Center (VAMC).  Id. at 9.  

Presently, the Veteran's claim file only contains VA treatment records from the San Francisco VAMC and the Santa Rosa, California VA Outpatient Clinic dated up to August 2012.  As such, prior to adjudicating the claim, these records should be obtained.  38 U.S.C.S. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their evidence.).

Finally, in a May 2008 treatment record, Dr. Paul stated that the Veteran was referred to him by Dr. Ballas.  Dr. Paul also noted that the Veteran had been undergoing treatment with Dr. Ballas-possibly for his knees.  At the present time, these private treatment records from Dr. Ballas are also not associated with the claims file.  Accordingly, prior to the adjudication of the claim, the Veteran should be given an opportunity to identify-and the AOJ should attempt to obtain-these outstanding private treatments records.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file, including 

(a) Any relevant treatment records from the Redding, California VA Outpatient Clinic, and 

(b) Any treatment records from the San Francisco VAMC and Santa Rosa, California VA Outpatient Clinic dated since August 2012.
	
If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.
	
2. Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records, particularly those from Dr. Ballas.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3. After completing items (1) and (2) to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of his bilateral knee condition.  All necessary tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the clinician in conjunction with this request.  

Following review of the claims file and examination of the Veteran, the clinician should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee condition had its onset during service or within one year of the Veteran's separation from service, or is otherwise related to service.

In examining the Veteran and forming his or her opinion, the clinician should attempt to distinguish symptoms of the Veteran's bilateral knee condition currently on appeal from those attributable to the Veteran's service-connected fibromyositis.

The clinician should specifically address the Veteran's contention that his current bilateral knee condition was due to the wear and tear of serving approximately 9.5 years active duty as a tank crewman-including running, carrying heavy objects, climbing onto tanks, an inability to stand while inside tanks, and crawling on his knees. 

Additionally, the clinician should address the Veteran's contention that he began experiencing knee pain in service that has continued to the present. 

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* The Veteran and his mother's testimony during the November 2016 hearing;

* The December 2012 statements submitted by the Veteran's mother and sister; 

* A September 2008 treatment record from Dr. Paul noting that the Veteran's knee arthritis was significant for someone of the Veteran's young age; and

* A November 2000 STR wherein the Veteran complained of bilateral knee and shin pain and was diagnosed with an overuse injury.

A complete rationale for the opinions rendered must be provided.  If the clinician cannot provide the requested opinion without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

4. After completing the above requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.	

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




